Exhibit 10.4

 

 

FIRST AMENDMENT TO THE

CONSULTING AGREEMENT

 

THIS FIRST AMENDMENT TO THE CONSULTING AGREEMENT (this “Amendment”) is made and
entered into as of April 16, 2015 by and between Farmland Partners Inc., a
Maryland corporation (the “Company”), and Jesse J. Hough, an individual (the
“Consultant”).

W I T N E S S E T H:

 

WHEREAS, the Company and the Consultant entered into the Consulting Agreement,
dated April 16, 2014, a copy of which is attached hereto as Exhibit A (the
“Agreement”); and

 

WHEREAS, the Company and the Consultant desire to amend the Agreement to
increase Consultant’s compensation in accordance with a resolution taken by the
Company’s Board of Directors on February 25, 2015. 

 

NOW THEREFORE, in consideration of the covenants and agreements herein contained
and other valuable consideration, the sufficiency and receipt of which is hereby
acknowledged, the parties hereto, intending to be legally bound, covenant and
agree as follows:

 

1.



DEFINED TERMS.  Capitalized terms not otherwise defined in this Amendment shall
have the same meaning or meanings given to such terms in the Agreement.

2.



FEES.  Section 2.2 of the Agreement hereby is amended to increase the Annual Fee
for the second year of the Initial Term to $125,000.

3.



Agreement Remains in Effect.  Except as provided herein, all provisions, terms
and conditions of the Agreement shall remain in full force and effect. As
amended hereby, the Agreement is ratified and confirmed in all respects.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first written above.

 

 

 

 

 

 

 

Chief Financial Officer

 

 

 

 

 

 

 

 

 

COMPANY:

 

Farmland Partners Inc.

 

By: /s/ Luca Fabbri                             .

Name: Luca Fabbri

Its:Chief Financial Officer

 

CONSULTANT:

 

Jesse J. Hough

 

By: /s/ Jesse J. Hough                         .



 

 



--------------------------------------------------------------------------------